DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitation “an image acquisition module, an image receiving module; the image processing module; a finite element calculation module ; a result visualization module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a linking word “ configured to” coupled with functional language respectively recited after each of the aforementioned claim limitations, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 1-2,11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see figure 1 and corresponding text. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Xinlei et al (CN106570313 )in view Cloutier (US 2007/0165916) .

As to claim 1,  Xinlei et al teaches the rapid calculation system for a plaque stability index based on a medical image sequence, wherein the system comprises: 

an image receiving module, configured to receive the image sequence generated by the image acquisition module and transmit the image sequence to an image processing module; the image processing module, configured to process the received image sequence, wherein the processing comprises (A angiographic image sequence of the blood vessel, such as an X-image sequence, is received, and a three-dimensional anatomical model of the blood vessel wall is reconstructed according to the image sequence, paragraph[0068-0069])
the registration of a lumen specifically refers to performing registration according to a feature space of the same vascular segment at different moments to generate a displacement field function( And all the grid points of the two adjacent configurations in step (5) are subjected to spatial coordinate difference, and serve as a displacement field function of the previous configuration to the latter configuration, paragraph[0120-123]);
 and a finite element calculation module, configured to perform finite element calculation on a two-dimensional vascular lumen by utilizing the above displacement field function and perform calculation by selecting a vascular lumen at a certain moment as an initial state to obtain a time-dependent parameter and cloud picture comprising a function that a lumen diameter sequence or area is changed with time and a linear strain of the lumen contour (taking the end-diastolic phase as the starting point of the cardiac cycle in steps (6) and (7), the Mooney-Rivlin superelastic material model was selected as the constitutive model of the vessel wall, and the 

 an image segmentation module, configured to rapidly segment the lumen contour and grade a contour of a region where a normal lumen segment and a stenotic lumen segment are located to implement graded modeling and acquire a graded vascular segmentation model ( paragraph [0087-0089]); and an image registration module, configured to register a vascular contour at multiple moments and perform contour feature or global image registration on the graded vascular segmentation model at the multiple moments to acquire a displacement field function generated in a registration process ( paragraph [0071-0073]).
As to claim 11,  Xinlei et teaches the system according to claim 1, wherein the system further a result visualization module, configured to display corresponding analysis results of the image processing module and the finite element calculation module as well as an evaluation index for the plaque stability ( paragraph [0029-0030]).

Allowable Subject Matter
Claims 3-10 and 12 are allowed.
The following is an examiner' s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 3: 
Regarding claim 3, the prior art Xinlei et al teaches the  rapid calculation method for a plaque stability index based on a medical image sequence, and the method comprises: 
step 1, determining starting and ending positions of a vessel of interest, and defining a vessel between the starting and ending positions as a first-level segment (The image data processing module is configured to acquire cardiac cycle image data of the blood vessel of interest, acquire 
step 2, acquiring a medical image sequence, and determining a plurality of feature moments of the vessel of interest in a deformation cycle, wherein the medical image sequence comprises complete images of a plurality of cycles of vessels (A angiographic image sequence of the blood vessel, such as an X-image sequence, is received, and a three-dimensional anatomical model of the blood vessel wall is reconstructed according to the image sequence, paragraph [0068-0069]). Xinlei et al teaches taking the end-diastolic phase as the starting point of the cardiac cycle in steps (6) and (7), the Mooney-Rivlin superelastic material model was selected as the constitutive model of the vessel wall, and the material parameters were respectively 2.6 kPa and 8.4, combined with time-displacement. The field function uses the finite element method to solve the deformation behavior of the vessel wall and the body stress in the wall, paragraph [0124-0125], figure 4.
Cloutier teaches image segmentation method for estimating boundaries of layers in a multi-layered vessel provides image data, which represent a plurality of image elements of the multi-layered vessel. The method also determines a plurality of initial interfaces corresponding to regions of the image data to segment and further concurrently propagates the initial interfaces corresponding to the regions to segment (abstract, [0065], and [0097]). Cloutier teaches simulations of IVUS data were conducted in order to evaluate segmentation accuracy, the exact geometry of the simulated data is generally entirely known, direct performance calculations of the detected boundary with respect to the exact geometry of the simulated data can be obtained. The simulated B-mode IVUS data were first segmented using the same procedure as for the in-vivo data, also including 3 different sets of initial longitudinal view generating initialization 
None teaches:”  performing coarse registration on the first-level segment, performing correlation analysis based on the cyclic time-dependent geometric deformation parameter of the lumen and the strain parameter of the lumen contour in step 6 in combination with plaque stability sample data, and performing calculation to obtain a plaque stability result”
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664